373 F.2d 335
Lillian FIELDS, Administratrix of the Estate of ParvinHinzman, deceased, Appellee,v.EAZOR EXPRESS, INC., a corporation, Appellant.
No. 10857.
United States Court of Appeals Fourth Circuit.
Argued Feb. 9, 1967.Decided Feb. 16, 1967.

J. Campbell Palmer, III, Charleston, W. Va.  (Palmer & McCutcheon, Charleston, W. Va., on brief), for appellant.
L. F. Poffenbarger and Martin C. Bowles, Charleston, W. Va.  (Poffenbarger & Bowles, Charleston, W. Va., on brief), for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM.


1
Upon consideration of the record and the arguments of counsel, on brief and orally, the court observes no error in the trial, and the judgment now on review will not be disturbed.


2
Affirmed.